Order issued October 19, 2012




                                           In The




                                    No. 05-12-01423-CV

                           IN RE JAMES FLANAGAN, Relator
                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-12879


                                         ORDER
                             Before Justices Moseley and Myers

      The Court has before it relator’s motion for emergency relief to stay underlying proceeding.

The Court DENIES the motion.




                                                    PRESIDING JUSTICE